Citation Nr: 0428561	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound to the back.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher rating for residuals of a right 
fifth finger crush injury, now rated 0 percent. 

4.  Entitlement to a higher rating for hearing loss 
disability, now rated 0 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that awarded service connection and a 0 
percent rating for residuals of a right fifth finger injury 
and that denied an application to reopen claims for service 
connection for a back condition and sensorineural deafness.  
In June 2003, an RO decision review officer (DRO) awarded 
service connection and a 0 percent rating for sensorineural 
deafness; the DRO also reopened the claim for service 
connection for a back condition secondary to a shrapnel 
wound, but denied the claim on the merits.  In September 
2003, the RO denied a claim for a higher rating for residuals 
of a right fifth finger crush injury (currently rated 0 
percent disabling).  In September 2003, having raised the 
issue as inextricably intertwined with the service-connected 
hearing loss, the DRO also denied service connection for 
tinnitus. 

Regardless of the DRO's actions, the Board must still 
determine whether new and material evidence has been 
submitted regarding the back claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

At his November 2003 hearing before the Board, the veteran 
raised the issues of service connection for a bilateral hip 
disability and a bilateral knee disability secondary to 
service-connected pes planus.  Those matters are REFERRED to 
the RO for adjudication in the first instance.

The claims for service connection for tinnitus and for higher 
ratings for residuals of a right fifth finger crush injury 
and for hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
has been provided, and all evidence necessary for an 
equitable disposition of the claim for service connection for 
residuals of a shrapnel wound to the back has been obtained.

2.  In January 1989, the RO denied the claim for service 
connection for a back disorder.  The appellant did not appeal 
that decision.

3.  Some of the evidence received since 1989, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  A low back condition was first manifested years after 
service and is not related to any incident therein.




CONCLUSIONS OF LAW

1.  The January 1989 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

2.  New and material evidence has been received, and the 
claim for service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  A low back disability (residuals of a shrapnel wound to 
the back) was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from June 1943 
to March 1946.  His separation physical examination indicated 
that there were no defects.  Also, his spine was normal.  

In February 1974, the veteran was hospitalized for radicular 
pain in the left lower extremity of about four weeks' 
duration.  Diagnostic tests identified a disc rupture, and he 
underwent a lumbar laminectomy and herniated disc removal, 
L5, left.    

According to a November 1988 VA examination, the veteran 
reported injuring his back in the 1950s, reinjuring it off 
and on since then, and finally reinjuring his back in 1975 
during a fall.  

In January 1989, the RO denied service connection for a back 
condition.  

In April 2001, after complaints of severe right leg pain, the 
veteran underwent right L4-5 laminectomy and discectomy for 
herniated disc at L4-5.

In October 2002, the veteran filed a claim seeking in 
pertinent part service connection for hearing loss, tinnitus, 
a back injury, a right hand finger injury.

In November 2002, a private doctor, Naila Wahid, M.D., 
reported that the veteran had hearing loss, tinnitus, 
arthritis of the back, and a flexor tendon injury of the 
right fifth digit resulting from war injuries.  

In January 2003, the RO awarded service connection and a 0 
percent rating for residuals of a right fifth finger injury 
and denied the application to reopen claims for service 
connection for a back condition and sensorineural deafness.  

In May 2003, Dr. Wahid reported treating the veteran for low 
back pain due to shrapnel in the back, tinnitus and hearing 
loss from gunfire, inability to flex the right fifth digit 
from injuries due to gun usage, and flat feet.  The doctor 
related the conditions to the veteran's military service.  

In June 2003, a DRO with the RO awarded service connection 
and a 0 percent rating for sensorineural deafness; the DRO 
also reopened the claim for service connection for a back 
condition secondary to a shrapnel wound, but denied the claim 
on the merits.  

In September 2003, the RO denied a claim for a higher rating 
for residuals of a right fifth finger crush injury (currently 
rated 0 percent disabling).  Later in September 2003, the DRO 
also denied service connection for tinnitus.

In November 2003, the veteran testified about the residuals 
of a shrapnel wound to the back, which had involved a 
shrapnel wound from flying debris during bombardment of 
numerous vessels in one incident in Bari, Italy.  He reported 
having had two back operations at private facilities for disc 
problems.  He denied post-service back injuries.  


II.  Analysis

Veterans Claims Assistance Act

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  In Pelegrini, the Court appears to have held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decisions relating to 
service connection for a residuals of a shrapnel wound were 
made in January and June 2003, that is, after the date of the 
VCAA's enactment on November 9, 2000.  The requirements for 
the type of notice described in Pelegrini and the timing 
thereof have been met by a November 2002 letter from the RO 
to the veteran.  This notice informed the veteran of the 
types of evidence needed and how the evidence would be 
secured.  Thus, there was no defect with regard to the timing 
of the VCAA notice to the veteran.  

In addition, subsequent VA notices have informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support his claims, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in his possession.  The 
VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication, 
including at the hearing before the Board, have cured any 
defects involving notice of the provisions of the VCAA or the 
timing of such notice.  The RO sent the veteran a statement 
of the case (SOC) in June 2003 and a supplemental SOC (SSOC) 
in September 2003.  The VA has also sent additional 
correspondence at various times throughout this adjudication, 
including requests for evidence of medical treatment and lay 
statements or other evidence corroborating alleged stressors.  
These documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

The Board notes that all of the veteran's available service 
medical records have been obtained.  The record reflects that 
the RO has previously attempted to search for alternative 
sources of in-service medical treatment, all without success.  

Through discussions in correspondence, the rating decision, 
the hearing, and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate his claim for service 
connection for residuals of a shrapnel wound of the back.  He 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained.  It does not 
appear that there is any additional, relevant medical 
treatment evidence that should be obtained with regard to 
these claims.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

New and Material Evidence

The RO denied service connection for a back condition in 
January 1989.  The RO reviewed all of the evidence and 
information of record at that time, and determined that the 
evidence did not support a finding of service connection.  
The veteran did not appeal that decision in a timely fashion.  
Thus, the January 1989 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Although that decision is final, the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. § 5108 (West 2002); Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004) (the amended version applies only to 
claims filed on or after August 29, 2001). 

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio, supra.  First, VA must determine if the evidence is 
new and material.  Then, if new and material evidence has 
been presented, VA reopens the claim and evaluates it on its 
merits; at that time, VA considers all the evidence, both old 
and new.



The Board has reviewed all of the evidence and information of 
record after the January 1989 rating decision.  In essence, 
the new and material evidence consists of the veteran's 
specific testimony and statements regarding the nature of the 
alleged low back shrapnel injury during service.  Previously, 
the veteran had only vaguely described the possibility of a 
low back shrapnel injury, but in the "new and material 
evidence," he has provided many more details regarding the 
incident.  Assuming the credibility of this evidence, it 
provides a reasonable possibility of substantiating the 
claim.  Accordingly, the Board concludes that new and 
material evidence has been received, and the claim for 
service connection for residuals of a shrapnel wound to the 
back is reopened.  The Board will now address the merits of 
the veteran's claim for service connection for residuals of a 
shrapnel wound of the back.

Merits of Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

In this case, the veteran's available service medical records 
show no in-service back injury, including any shrapnel wound 
to the back.

In addition, the first evidence of post-service back symptoms 
or treatment was many years after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  In 1974, the veteran underwent back surgery 
at a private hospital.  Accompanying hospitalization records 
document that the veteran first injured his back in the 
1950s, followed by occasional back injuries thereafter and 
another injury in a fall in 1974.  In 2001, he again 
underwent back surgery.  All these years, there was no 
reference to an in-service back injury or shrapnel wound.  In 
fact, these medical records discuss numerous post-service 
back injuries.

The only medical evidence in support of the veteran's claim 
is from a private treating doctor who summarizes that many of 
the veteran's claimed conditions are due to in-service war 
injuries.  The Board finds this evidence less probative than 
the other evidence against the claim.  The opinion is based 
solely on the veteran's reported history of sustaining a back 
injury during service. The fact that physicians have accepted 
the veteran's statements as to the relationship between his 
complaints of back pain and a reported in-service injury is 
irrelevant because, in this case, for the reasons discussed 
above, the Board concludes that the veteran's reported 
history is not credible and not probative evidence.  The 
probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  In essence, the veteran's 
unsupported history lessens the value of any medical opinions 
because the opinions were clearly based solely on that 
history, since there is no objective documentation of in-
service back pathology, no complaints of back problems until 
many years after service, and evidence of post-service back 
injuries.  The private doctor's letters do not refer to any 
specific back injury or the circumstances thereof, nor do 
they account for the numerous post-service back injuries.


The veteran has also ascribed his current back injuries to an 
in-service shrapnel wound.  At his November 2003 hearing, he 
showed low back scarring in support of the existence of the 
shrapnel wound to the low back.  The Board does not question 
the circumstances of the veteran's service.  However, there 
is no in-service documentation of any shrapnel wound to the 
low back of more than superficial involvement.  Moreover, the 
veteran's own opinions cannot be accepted as probative, 
because as a layperson, he is deemed not competent to provide 
a personal opinion attributing a current low back condition 
to a remote in-service injury.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board also cautions that the veteran's claim regarding 
shrapnel injury residuals refers to the back surgeries and 
the underlying lumbar spine findings, not to the demonstrable 
scar.  

The weight of the credible evidence shows that any current 
low back condition is unrelated to service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of a shrapnel wound to the 
back, the benefit-of-the-doubt rule does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a shrapnel wound to the 
back is denied.


REMAND

With regard to the issues of (1) a higher rating for service-
connected residuals of a right fifth finger injury; (2) a 
higher rating for service-connected hearing loss; and (3) of 
service connection for tinnitus, additional development is 
needed.

According to a May 2003 letter from a private doctor, Naila 
Wahid, M.D., the veteran's tinnitus was due to exposure to 
gunfire during his active service.  The veteran was scheduled 
to undergo VA examination on several occasions to assess the 
nature and etiology of his tinnitus.  However, it appears 
that there has been some confusion regarding these 
appointments and that several of the appointments were 
cancelled despite the veteran's efforts to attend.  In the 
interest of fairness, the RO should reschedule the veteran 
for an examination on the issue of tinnitus.  The veteran has 
indicated that he has difficulty attending some appointments, 
depending on the distance.  Prior to scheduling an 
examination, the RO should contact the veteran and ascertain 
a suitable location and time for the examination.  The 
examination should assess the nature and etiology of the 
claimed tinnitus, including a discussion of the relationship, 
if any, to his service-connected hearing loss.  

Prior to scheduling the examination, the RO should also 
obtain any available VA and non-VA medical treatment records 
(from Dr. Wahid) from 2002 to the present.

With regard to the claim for a higher rating for residuals of 
a right fifth finger crush injury, the RO must also issue the 
veteran and his representative an SOC.  In September 2003, 
the RO denied the claim for an increased rating for this 
disability.  In October 2003, the veteran filed a notice of 
disagreement that encompassed this claim.  The RO has not yet 
issued an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

The RO should also issue the veteran an SOC on his claim for 
a higher rating for service-connected bilateral hearing loss, 
which is now rated 0 percent.  In June 2003, the DRO awarded 
service connection and a 0 percent rating for sensorineural 
hearing loss.  In subsequent, timely correspondence (a June 
2003 VA Form 9 and an October 2003 letter), the veteran 
continues to refer to the claim involving his hearing.  On 
remand, the RO should issue the veteran and his 
representative an SOC on this issue.  Manlincon, 12 Vet. App. 
at 240-41; see also Godfrey, 7 Vet. App. at 408-410; 
Archbold, 9 Vet. App. at 130; VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood, 10 Vet. App. at 
97; Archbold, 9 Vet. App. at 130. 

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain all relevant VA 
and non-VA medical records (Dr. Wahid) 
from 2002 to the present.

2.  The RO should then schedule the 
veteran for VA examination to assess the 
nature, severity, and etiology of the 
claimed tinnitus, including the 
relationship, if any, between tinnitus 
and service-connected hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner, who must set 
forth all findings and conclusions in 
the examination report.

3.  The RO should then readjudicate the 
claim for service connection for 
tinnitus.  If the decision remains 
adverse to the veteran, the RO should 
issue the veteran and his representative 
an SSOC on the claim for service 
connection for tinnitus.  The case 
should thereafter be returned to the 
Board for review, if appropriate.  

4.  The RO should also issue the veteran 
and his representative an SOC on the 
claims for higher ratings for hearing 
loss and for a right fifth finger 
disability.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of the issues of 
higher ratings for hearing loss and a 
right fifth finger disability to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2003).  If a timely 
substantive appeal is not filed, these 
two claims should not be certified to 
the Board.  The RO should allow the 
necessary time and opportunity for 
response.  

The veteran need take no further action until he is so 
informed.  He may submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



